Title: [Diary entry: 9 June 1791]
From: Washington, George
To: 

Thursday 9th. Set off very early from Moores but the proper ferry boat being hauled up, we were a tedious while crossing in one of the Boats used in the navigation of the River; being obliged to carry one carriage at a time, without horses & crossways the Boat on planks. Breakfasted at a Widow pains 17 Miles on the No. side of the River, and lodged at a Mrs. Jordans a private house where we were kindly entertained and to which we were driven by necessity having Rode not less than 25 miles from our breakfasting stage through very bad Roads in a very sultry day witht. any refreshments & by missing the right road had got to it. From the River to the Widow Pains, & thence to Andersons bridge over the North Anna Branch of Pamunky, the Lands are

not good, nor thickly settled on the Road but are a good deal mixd. w. Pine;  nor does the Soil & growth promise much (except in places) from thence for several miles further; but afterwards, throughout the County of Louisa, which is entered after passing the Bridge, the River over which it is made dividing it from Goochland they are much better & continued so with little exception quite to Mrs. Jordons.